              Case 2:21-cv-01154-TLN-AC Document 1 Filed 06/29/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 RACHEL R. DAVIDSON
   Assistant United States Attorney
 3 501 I Street Suite 10-100
   Sacramento, CA 95814
 4 Rachel.R.Davidson@usdoj.gov
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for United States Postal Service

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11 RENESSA GREEN                                            Case No.

12                   Plaintiff,                             NOTICE OF REMOVAL OF CIVIL ACTION

13           v.

14 UNITED STATES POSTAL SERVICE, et al.,

15                   Defendant.

16

17                                            NOTICE OF REMOVAL

18           PLEASE TAKE NOTICE that the above-captioned action is hereby removed from the Superior

19 Court of the State of California, County of Solano, to this Court. The grounds for removal are as follows:

20           1.      Plaintiff sued the United States Postal Service in a civil action pending in the Superior Court

21 of California, Solano County, entitled Renessa Green v. United States Postal Service, et al.,

22 Case No. FCS056111. A copy of the Complaint is attached as Exhibit A.

23           2.      The above-captioned action must be removed to this Court pursuant to 28 U.S.C.

24 § 1442(a)(1) because the United States Postal Service is a federal agency.

25           3.      Service was effected upon the United States Postal Office, if at all, no more than 30 days

26 prior to the filing of this Notice, and removal is therefore timely.

27           4.      No bond is required pursuant to 28 U.S.C. § 2408.

28           WHEREFORE, the above-captioned action pending in the Superior Court of the State of California,

     NOTICE OF REMOVAL OF CIVIL ACTION [USDC]               1
             Case 2:21-cv-01154-TLN-AC Document 1 Filed 06/29/21 Page 2 of 3


 1 County of Solano, Renessa Green v. United States Postal Service, Case No. FCS056111, is hereby removed

 2 to the United States District Court for the Eastern District of California.

 3

 4                                                  PHILLIP A. TALBERT
                                                    Acting United States Attorney
 5

 6 Date: June 29, 2021                              /s/ Rachel R. Davidson
                                                    RACHEL R. DAVIDSON
 7                                                  Assistant United States Attorney
                                                    Attorneys for United States Postal Service
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF REMOVAL OF CIVIL ACTION [USDC]               2
             Case 2:21-cv-01154-TLN-AC Document 1 Filed 06/29/21 Page 3 of 3


 1                                        CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that she is an employee in the office of the United States

 3 Attorney for the Eastern District of California and is a person of such age and discretion as to be

 4 competent to serve papers.

 5          That on June 29, 2021 she served a copy of:

 6                  NOTICE OF REMOVAL OF CIVIL ACTION

 7 by placing said document(s) in postage paid envelope(s) addressed to the persons listed below, which

 8 are the last known address(es), and deposited said envelope(s) in the United States mail in Sacramento,

 9 California.

10 ADDRESSEE(S):

11 Daniel Azizi, Esq.
   DOWNTOWN LA LAW GROUP
12 601 N. Vermont Avenue
   Los Angeles, CA 90004
13

14

15                                                                    /s/ Kimberly Siegfried
                                                                 KIMBERLY SIEGFRIED
16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF REMOVAL OF CIVIL ACTION [USDC]             3
